Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on April 8, 2022 have been entered. Claims 2-5, 8-10, and 13 remain pending in the application.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellaiche.

6.	Regarding claim 10:
	Bellaiche discloses the following:
Automatically maintaining a digital map of roads in an up-to-date form (Paragraphs 0251 and 0259)
Updating of sparse map may be performed dynamically as the vehicles travel the road
Examiner notes that updates can only be performed when new data is actually available; therefore, up-to-date is being interpreted as the most recent observation data
An external server unit (Paragraph 0090)
Communications from vehicle can be to one or more remotely located servers
A plurality of vehicles, communicatively coupled to the external server, each of the vehicles including a communication unit, at least one sensor, and a control unit that is configured to carry out a host lane localization using the at least one sensor by which the control unit identifies (a) respective lanes on which the respective vehicle is travelling over time and (b) respective pairs of lane markings of the respective lanes (Paragraphs 0212, 0089, 0090, and 0193)
More than one vehicle can generate data while traveling along roads
Image and position sensors may be used
Localization is done by analyzing lane markings from captured image data
Transmit, to the external server unit and using the communication unit, pieces of information identifying the lanes and pairs of lane markings (Paragraphs 0090, 0102, 0254, and 0259)
Vehicles may communicate observational data with the external server which can house the sparse map
The external server unit is configured to maintain for each of a plurality of road segments of the digital map a respective matrix that includes a respective count for each of the pairs of lane markings separately for each of the respective lanes identified in the pieces of information transmitted to the external server unit by the plurality of vehicles (Paragraphs 0086, 0102, 0198, 0210, 0226, 0254, 0259, 0321, 0291, 0322, and Fig. 31)
Data obtained from multiple vehicles can be used to construct road model included in the sparse data map
Data received from vehicles can be used to update the road model
Sparse map can be stored on the server
Road structure graph is generated by dividing the space into a lattice
For each of the respective lanes identified in the pieces of information transmitted to the external server unit by the plurality of vehicles, the respective counts of the pairs of lane markings is incremented each time the respective count is identified for the respective lane in the transmitted pieces of information (Paragraphs 0086, 0102, 0198, 0210, 0226, 0254, 0259, 0321, 0291, 0322, and Fig. 31)
Probabilities are assigned for the observations along each drive
Examiner notes that since probability is based on the number of specific occurrences in a given number of occurrences or period of time, the observations along each drive would invariably add to the number of specific occurrences (specific observations along each drive will add to the total number of those specific observations, thereby increasing the probability)
Multiple cars are able to transmit data to the external server
The external server unit is configured to perform for each of the road segments a respective lane classification that is updated over time based on values of the counters of the respective matrix of the respective road segment (Paragraphs 0160, 0203, 0254, 0259, 0291, 0322, and Fig. 31)
Road features can be associated with a type of road feature, which may be specific to a certain road or area
Road model may be updated based on data received from vehicles
Drives are mapped back to the sparse map
Sparse map includes the observation lattice which includes probabilities of road features obtained through observation data
Update the digital map based on the lane classifications (Paragraphs 0102, 0203, 0204, 0254, and 0259)
Road feature and location are indicated by stored data which is included in the sparse map
Map may be located in a remote server
Vehicles update the sparse map through observed data

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5, 2-4, 8, and 9 are rejected under 35 U.S.C. 103 as being obvious over Bellaiche and in view of Kang et al., US 20190095722 A1, herein referred to as Kang.

	Regarding claim 5, Bellaiche discloses automatically maintaining a digital map of roads in an up-to-date form using a plurality of vehicles (Paragraphs 0251 and 0259; updating of maps may be done dynamically while vehicles travel the road), receiving, by an external server unit, the pieces of information transmitted by the vehicles (Paragraphs 0086, 0174, 0278, Fig. 19, and Fig. 31), maintaining, by the external server unit, for each of a plurality of road segments of the digital map a respective matrix that includes a respective count for each of the pairs of lane markings separately for each of the respective lanes identified in the pieces of information transmitted by the plurality of vehicles (Paragraphs 0321, 0322, and Fig. 31; each drive may be made an ordered list of lattice sites, Viterbi algorithm in 0322 discloses giving the most probable states given a list of observations, a list of observations takes into account the number of instances of an observation which means that the count of an observation increases every time it occurs), for each of the respective lanes identified in the pieces of information transmitted by the plurality of vehicles, incrementing, by the external server unit, the respective counts of the pairs of lane markings each time the respective count is identified for the respective lane in the transmitted pieces of information (Paragraphs 0321, 0322, and Fig. 31; Viterbi algorithm in 0322 discloses giving the most probable states given a list of observations, a list of observations takes into account the number of instances of an observation which means that the count of an observation increases every time it occurs), and updating, by the external server unit, the digital map based on the lane classifications (Paragraphs 0102, 0203, 0204, 0254, and 0259). However, Bellaiche fails to disclose a trained neural network to classify a lane over time based on the count values of the respective matrix of the respective road segment. However, Kang discloses a trained neural network that can be used to classify the lanes based on observations of lane markings (Paragraphs 0101, 0116, and 0181). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bellaiche to include a trained neural network to classify lanes based on the counts of observations. The motivation to do this would be to ensure that each lane is classified appropriately for safe driving. For instance, since there is a given probability of certain road markings in a given lane, the neural network can use this to classify the lane appropriately. If a given lane has an observed bike lane marking next to it with a high probability, then the classification can mark this as a road lane with a bike lane next to it. This could allow for autonomous vehicles to proceed cautiously in case there are bikers present. Likewise, this could be used for classifying opposing lanes that are separated by a centerline. Each lane could be classified as a lane to the right or left of the centerline and could be used to produce rules for an autonomous vehicle.

	Regarding claim 2, Bellaiche in view of Kang discloses all the limitations of claim 5. Bellaiche further discloses the host lane localization being carried out using camera-based systems of the vehicles (Paragraphs 0089 and 0193; vehicle may use camera systems to observe the environment for localization).

	Regarding claim 3, Bellaiche in view of Kang discloses all the limitations of claim 5. Bellaiche further discloses the identifications of the respective pairs of lane markings includes an identification of a respective number and/or kind of lane markings on a right side and a left side of the respective vehicle (Paragraphs 0086, 0174, 0278, and Fig. 31; visual information of lanes on left or right side of vehicle are analyzed)

	Regarding claim 4, Bellaiche in view of Kang discloses all the limitations of claim 5. Bellaiche further discloses the pieces of information are transmitted to the external server unit in batches after respective completed trips (Paragraph 0278 and Fig. 31; Fig. 31 shows a series of steps where the information is transmitted to the server last, each vehicle can transmit data to the server; examiner notes that the data for a road includes many observations so the data that is transmitted is in effect a batch).

	Regarding claim 8, Bellaiche in view of Kang discloses all the limitations of claim 5. Bellaiche further discloses removing, by the external server unit using the neural network, measuring errors from at least one of the matrices (Paragraphs 0102, 0160, 0165, 0379, and 0384; sparse map may use a neural network, false candidates may be rejected from a set of candidate objects based on shape, position, etc.)

	Regarding claim 9, Bellaiche in view of Kang discloses all the limitations of claim 5. Bellaiche further discloses a road being divided into the road segments, the road segments being of equal length or of different lengths (Paragraph 0404; drive data can be segmented into patches with the length being one or more predetermined values).

	Regarding claim 10, Bellaiche discloses automatically maintaining a digital map of roads in an up-to-date form (Paragraphs 0251 and 0259), an external server unit (Paragraph 0090), a plurality of vehicles, communicatively coupled to the external server, each of the vehicles including a communication unit, at least one sensor, and a control unit that is configured to carry out a host lane localization using the at least one sensor by which the control unit identifies (a) respective lanes on which the respective vehicle is travelling over time and (b) respective pairs of lane markings of the respective lanes (Paragraphs 0212, 0089, 0090, and 0193), transmitting, to the external server unit and using the communication unit, pieces of information identifying the lanes and pairs of lane markings (Paragraphs 0090, 0102, 0254, and 0259), the external server unit being configured to maintain for each of a plurality of road segments of the digital map a respective matrix that includes a respective count for each of the pairs of lane markings separately for each of the respective lanes identified in the pieces of information transmitted to the external server unit by the plurality of vehicles (Paragraphs 0086, 0102, 0198, 0210, 0226, 0254, 0259, 0321, 0291, 0322, and Fig. 31), for each of the respective lanes identified in the pieces of information transmitted to the external server unit by the plurality of vehicles, the respective counts of the pairs of lane markings being incremented each time the respective count is identified for the respective lane in the transmitted pieces of information (Paragraphs 0086, 0102, 0198, 0210, 0226, 0254, 0259, 0321, 0291, 0322, and Fig. 31), the external server unit being configured to perform for each of the road segments a respective lane classification that is updated over time based on values of the counters of the respective matrix of the respective road segment (Paragraphs 0160, 0203, 0254, 0259, 0291, 0322, and Fig. 31), and updating the digital map based on the lane classifications (Paragraphs 0102, 0203, 0204, 0254, and 0259).

9.	Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Bellaiche in view of Kang.

	Regarding claim 13, Bellaiche in view of Kang discloses all the limitations of claim 5. Bellaiche further discloses lane information including number of lanes present as well as the road structure being an ordered list of lattice sites (Paragraphs 0281 and 0321) and information observed by the vehicles being sent to the remote server (Paragraph 0278), but fails to explicitly disclose the lanes having a number associated with them. However, it would have been obvious to one skilled in the art at the time of filing to modify the invention of Bellaiche include the lane numbers as part of the lane information. The motivation to do this would be to order the lanes in a logical way as well as allow the vehicle to indicate which lane it is on. For instance, if the information only included the features of the lane, it may be hard to distinguish which lane the vehicle is on as several lanes may have similar markings. However, if the lanes are numbered, then there would be no question as to what lane the vehicle is on when the information is sent to the server.

Response to Arguments
10.	Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.

11.	Applicant’s arguments with respect to claims 2-5 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180025234 A1, by Myers et al., is relevant to the current application because it discloses a system for lane detection using a rearward facing camera. The system can detect the lanes using a neural network, and can also localize the lane markings.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664